DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
(a) Claim 16 is directed to a non-transitory computer-readable medium having instructions to implement the method of claim 1, it is suggested to amend the claim to include all the limitations of the method of claim 1.
(b) Claim 17 is directed to a communication system implementing the method of claim 1, it is suggested to amend the claim to include all the limitations of the method of claim 1.
Appropriate correction is required.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4 and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4, respectively of prior U.S. Patent No. 11,159,993. This is a statutory double patenting rejection. 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-5, 9-13, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, and 7 of U.S. Patent No. 11,159,993. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 17/446,979                            U.S. Patent No. 11,159,993
1. A method for generating information, applying to User Equipment (UE), the method comprising: 
     receiving a first beam signal from a first cell where the UE camps, the first beam signal comprising second identification information that identifies a second beam signal, 
    the second beam signal being at least one beam signal from a second cell neighboring the first cell, the at least one second beam signal neighboring the first beam signal; 
   determining the at least one second beam signal according to the second identification information; 
   receiving the at least one second beam signal; and 
    generating cell handover information according to the at least one second beam signal and the first beam signal.
1. A method for generating information, applying to User Equipment (UE), the method comprising:    
     receiving a first beam signal from a first cell where the UE camps, the first beam signal comprising second identification information that identifies a second beam signal, 
    the second beam signal being at least one beam signal from a second cell neighboring the first cell, the at least one second beam signal neighboring the first beam signal; 
   determining the at least one second beam signal according to the second identification information; 
    receiving the at least one second beam signal; and 
   generating cell handover information according to the at least one second beam signal and the first beam signal, 
   wherein the UE is in a state comprising at least one of a connected state or an idle state, wherein the first beam signal further comprises identification information that identifies the second cell, wherein the method further comprises: 
   in response to the UE being in the connected state, determining whether the second cell is in a scene of high mobility according to the identification information that identifies the second cell; and in response to the second cell being in a scene of high mobility, accessing the second cell according to the cell handover information.
2. The method of claim 1, wherein the UE is in a state comprising at least one of a connected state or an idle state.
See claim 1, lines 15-16
3. The method of claim 2, further comprising: 
    in response to the UE being in the idle state, while receiving the first beam signal, receiving another beam signal from the first cell that is spaced from the first beam signal by a number of beams less than a preset number, wherein the generating cell handover information according to the at least one second beam signal and the first beam signal comprises: generating the cell handover information according to the at least one second beam signal, the first beam signal, and the another beam signal.
2. The method of claim 1, further comprising: 
   in response to the UE being in the idle state, while receiving the first beam signal, receiving another beam signal from the first cell that is spaced from the first beam signal by a number of beams less than a preset number, wherein the generating cell handover information according to the at least one second beam signal and the first beam signal comprises: generating the cell handover information according to the at least one second beam signal, the first beam signal, and the another beam signal.

4. The method of claim 2, 
wherein the first beam signal further comprises identification information that identifies the second cell, wherein the method further comprises: 24in response to the UE being in the connected state, determining whether the second cell is in a scene of high mobility according to the identification information that identifies the second cell; and in response to the second cell being in a scene of high mobility, accessing the second cell according to the cell handover information.
See claim 1, lines 17-end
wherein the first beam signal further comprises identification information that identifies the second cell, wherein the method further comprises: 
   in response to the UE being in the connected state, determining whether the second cell is in a scene of high mobility according to the identification information that identifies the second cell; and in response to the second cell being in a scene of high mobility, accessing the second cell according to the cell handover information.
5. The method of claim 4, wherein the second beam signal from the second cell in the scene of high mobility comprises a perpendicular beam signal perpendicular to a direction in which the UE moves, and a parallel beam signal parallel to the direction in which the UE moves, wherein the accessing the second cell according to the cell handover information comprises: establishing a communication connection with a base station that manages the second cell, and receiving the parallel beam signal.
3. The method of claim 1, wherein the second beam signal from the second cell in the scene of high mobility comprises a perpendicular beam signal perpendicular to a direction in which the UE moves, and a parallel beam signal parallel to the direction in which the UE moves, wherein the accessing the second cell according to the cell handover information comprises: establishing a communication connection with a base station that manages the second cell, and receiving the parallel beam signal.
9. User Equipment (UE), comprising a processor and memory, wherein the memory is adapted to storing an instruction executable by the processor, wherein the processor is adapted to:
   receiving a first beam signal from a first cell where the UE camps, the first beam signal comprising second identification information that identifies a second beam signal, the second beam signal being at least one beam signal from a second cell neighboring the first cell, the at least one second beam signal neighboring the first beam signal;
    determining the at least one second beam signal according to the second identification information; 
   receiving the at least one second beam signal; and
    generating cell handover information according to the at least one second beam signal and the first beam signal.
4. User Equipment (UE), comprising a processor and memory, wherein the memory is adapted to storing an instruction executable by the processor, wherein the processor is adapted to: 
   receiving a first beam signal from a first cell where the UE camps, the first beam signal comprising second identification information that identifies a second beam signal, the second beam signal being at least one beam signal from a second cell neighboring the first cell, the at least one second beam signal neighboring the first beam signal; 
    determining the at least one second beam signal according to the second identification information; 
    receiving the at least one second beam signal; and 
    generating cell handover information according to the at least one second beam signal and the first beam signal, 
    wherein the UE is in a state comprising at least one of a connected state or an idle state, wherein the first beam signal further comprises identification information that identifies the second cell, wherein the processor is further adapted to: in response to the UE being in the connected state, determining whether the second cell is in a scene of high mobility according to the identification information that identifies the second cell; and in response to the second cell being in a scene of high mobility, accessing the second cell according to the cell handover information.
10. The UE of claim 9, wherein the UE is in a state comprising at least one of a connected state or an idle state.
See claim 4, lines 17-18
11. The UE of claim 10,wherein the processor is further adapted to, 
   in response to the UE being in the idle state, while receiving the first beam signal, receiving another beam signal from the first cell that is spaced from the first beam signal by a number of beams less than a preset number,
wherein the generating cell handover information according to the at least one second beam signal and the first beam signal comprises:
  generating the cell handover information according to the at least one second beam signal, the first beam signal, and the another beam signal.
5. The UE of claim 4, wherein the processor is further adapted to, 
  in response to the UE being in the idle state, while receiving the first beam signal, receiving another beam signal from the first cell that is spaced from the first beam signal by a number of beams less than a preset number, wherein the generating cell handover information according to the at least one second beam signal and the first beam signal comprises: 
    generating the cell handover information according to the at least one second beam signal, the first beam signal, and the another beam signal.
12. The UE of claim 10, 
wherein the first beam signal further comprises identification information that identifies the second cell, wherein the processor is further adapted to:
in response to the UE being in the connected state, determining whether the second cell is in a scene of high mobility according to the identification information that identifies the second cell; and in response to the second cell being in a scene of high mobility, accessing the second cell according to the cell handover information.
See claim 4, lines 19-end
wherein the first beam signal further comprises identification information that identifies the second cell, wherein the processor is further adapted to: in response to the UE being in the connected state, determining whether the second cell is in a scene of high mobility according to the identification information that identifies the second cell; and in response to the second cell being in a scene of high mobility, accessing the second cell according to the cell handover information.
13. The UE of claim 12, wherein the second beam signal from the second cell in the scene of high mobility comprises a perpendicular beam signal perpendicular to a direction in which the UE moves, and a parallel beam signal parallel to the direction in which the UE moves,
   wherein the accessing the second cell according to the cell handover information comprises: establishing a communication connection with a base station that manages the second cell, and receiving the parallel beam signal.
6. The UE of claim 4, wherein the second beam signal from the second cell in the scene of high mobility comprises a perpendicular beam signal perpendicular to a direction in which the UE moves, and a parallel beam signal parallel to the direction in which the UE moves, 
   wherein the accessing the second cell according to the cell handover information comprises: establishing a communication connection with a base station that manages the second cell, and receiving the parallel beam signal.
16. A non-transitory computer-readable storage medium having stored thereon a computer program for execution by a processor to implement the method according to claim 1.
7. A non-transitory computer-readable storage medium having stored thereon a computer program for execution by a processor of User Equipment (UE) to implement: receiving a first beam signal from a first cell where the UE camps, the first beam signal comprising second identification information that identifies a second beam signal, the second beam signal being at least one beam signal from a second cell neighboring the first cell, the at least one second beam signal neighboring the first beam signal; determining the at least one second beam signal according to the second identification information; receiving the at least one second beam signal; and generating cell handover information according to the at least one second beam signal and the first beam signal, 
wherein the UE is in a state comprising at least one of a connected state or an idle state, wherein the first beam signal further comprises identification information that identifies the second cell, wherein the processor is further configured to implement: in response to the UE being in the connected state, determining whether the second cell is in a scene of high mobility according to the identification information that identifies the second cell; and in response to the second cell being in a scene of high mobility, accessing the second cell according to the cell handover information.
18. The communication system of claim 17, wherein the is configured to determine the identification information that identifies the second beam signal to determine and receive the second beam signal without parsing information borne on a PBCH of the second beam signal.
9. The communication system of claim 8, wherein the UE is configured to determine the second identification information to determine and receive the at least one second beam signal without parsing information borne on a PBCH of the at least one second beam signal.
19. The communication system of claim 18, wherein the UE is configured to compute only a signal-to-noise ratio (SNR) of the second beam signal without computing SNR of each second beam signal from the second cell, thereby reducing time consumed in a handover and speeding up the handover of the UE.
10. The communication system of claim 9, wherein the UE is configured to compute only a signal-to-noise ratio (SNR) of the at least one second beam signal without computing SNR of each second beam signal from the second cell, thereby reducing time consumed in a handover and speeding up the handover of the UE.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 6, 7, 9, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAN et al. (US 2020/0374938 – cited on IDS filed on 01/05/2022).
Regarding claim 1, Yan discloses a method for generating information, applying to User Equipment (UE), the method comprising:
receiving a first beam signal from a first cell where the UE camps (Fig. 2; the terminal (i.e., UE) receives beam signal from source base station (i.e., first cell)), the first beam signal comprising second identification information that identifies a second beam signal (Fig. 3, p. [0095]-[0096]; the terminal receives from the source base station (i.e., first beam signal) configuration information to measure beams of the serving cell and neighboring cell (i.e., identification of second beam)), the second beam signal being at least one beam signal from a second cell neighboring the first cell (p. [0096], lines 1-3), the at least one second beam signal neighboring the first beam signal (p. [0096]; the terminal receives configuration information about measuring a beam of a neighboring cell);
determining the at least one second beam signal according to the second identification information (p. [0096]; the configuration information identifies the neighboring cell and beams, thus it is inherent that include identification information for the neighboring beam); receiving the at least one second beam signal (p. [0096]; the terminal measures the signal strength beam of the neighboring cell, thus receives the second beam signal); and
generating cell handover information according to the at least one second beam signal and the first beam signal (p. [0096], lines 14-end; the terminal generates a measurement report (i.e., cell handover information) that includes signal strength of at least one neighboring cell and/or signal strength of K beams of each neighboring cell).
Regarding claim 6, Yan discloses a method for sending a signal, applying to a base station, the method comprising:
determining User Equipment (UE) that receives a first beam signal sent by the base
station (Fig. 2, S102; terminal receives signal from source base station);
receiving second identification information in a beam signal sent by a neighbor base station of the base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the second identification information identifying at least one second beam signal sent by the neighbor base station, the at least one second beam signal neighboring the first beam signal (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)); and
sending the second identification information to the UE (Fig. 2, S102; p. [0081]; the source base station sends the identification information (i.e., second identification information) of the beams to the terminal).
Regarding claim 7, Yan discloses the method of claim 6, wherein receiving the second identification information comprises: receiving the second beam signal, the second beam signal carrying the second identification information (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station).
Regarding claim 9, Yan discloses a User Equipment (UE), comprising a processor and memory, wherein the memory (p. [0213], memory 23) is adapted to storing an instruction executable by the processor, wherein the processor (Fig. 6, p. [0210]-[0211]; processor 21) is adapted to: 
receiving a first beam signal from a first cell where the UE camps (Fig. 2; the terminal (i.e., UE) receives beam signal from source base station (i.e., first cell)), the first beam signal comprising second identification information that identifies a second beam signal (Fig. 3, p. [0095]-[0096]; the terminal receives from the source base station (i.e., first beam signal) configuration information to measure beams of the serving cell and neighboring cell (i.e., identification of second beam)), 
the second beam signal being at least one beam signal from a second cell neighboring the first cell (p. [0096], lines 1-3), the at least one second beam signal neighboring the first beam signal (p. [0096], lines 1-3); determining the at least one second beam signal according to the second identification information (p. [0096]; the terminal receives configuration information about measuring a beam of a neighboring cell, thus it is inherent that include identification information for the neighboring beam); 
receiving the at least one second beam signal (p. [0096]; the terminal measures the signal strength beam of the neighboring cell, thus receives the second beam signal),
generating cell handover information according to the at least one second beam signal and the first beam signal (p. [0096], lines 14-end; the terminal generates a measurement report (i.e., cell handover information) that includes signal strength of at least one neighboring cell and/or signal strength of K beams of each neighboring cell).
Regarding claim 14, Yan discloses a base station comprising a processor and memory,  
wherein the memory (p. [0232], memory 43) is adapted to storing an instruction executable by the processor, wherein the processor (Fig. 8; p. [0228]-[0230]; processor for determining) is adapted to:
determining User Equipment (UE) that receives a first beam signal sent by the base station (Fig. 2, S102; terminal receives signal from source base station),
receiving second identification information in a beam signal sent by a neighbor base station of the base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the second identification information identifying at least one second beam signal sent by the neighbor base station (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), the at least one second beam signal neighboring the first beam signal (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station (i.e., neighboring cell)), and 
sending the second identification information to the UE (Fig. 2, S102; p. [0081]; the source base station sends the identification information (i.e., second identification information) of the beams to the terminal).
Regarding claim 15, Yan discloses the device of claim 14, wherein the processor is adapted to receiving the second beam signal, the second beam signal carrying the second identification information (Fig. 2, S101; p. [0076]; the source base station receives identification information of N beams of target base station).
	Regarding claim 16, Yan discloses a non-transitory computer-readable storage medium (p. [0231]-[0232]) having stored thereon a computer program for execution by a processor to implement the method according to claim 1 (see rejection of claim 1, above).
Regarding claim 17, Yan discloses a communication system (Fig. 1) implementing the method of claim 1 (see rejection of claim 1 above), comprising the UE and a base station (Fig. 1), wherein the base station is configured to transmit identification information that identifies at least one second beam signal to the UE (Fig. 2, S102; p. [0081]; the source base station sends the identification information (i.e., second identification information) of the beams to the terminal).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al. in view of CHEN (US 2018/0324687 – cited on IDS filed on 01/05/2022).
Regarding claim 2, Yan discloses the method of claim 1, but does not particularly disclose wherein the UE is in a state comprising at least one of a connected state or an idle state.
However, Chen teaches wherein the UE is in a state comprising at least one of a connected state or an idle state (abstract; p. [0025], [0043]; Chen teaches a communication device for handling a cell re-selection procedure, the process includes the UE (in an idle mode) measuring a plurality of power values corresponding to a plurality of cells for considering for performing cell selection/reselection procedure). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yan with the teachings of Chen, since such a modification would allow the UE to measure and considering cells for performing a cell selection/reselection procedure while in idle mode/state.
Regarding claim 10, Yan discloses the UE of claim 9, but does not particularly disclose wherein the UE is in a state comprising at least one of a connected state or an idle state.
However, Chen teaches wherein the UE is in a state comprising at least one of a connected state or an idle state (abstract; p. [0025], [0043]; Chen teaches a communication device for handling a cell re-selection procedure, the process includes the UE (in an idle mode) measuring a plurality of power values corresponding to a plurality of cells for considering for performing cell selection/reselection procedure). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yan with the teachings of Chen, since such a modification would allow the UE to measure and considering cells for performing a cell selection/reselection procedure while in idle mode/state.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YAN et al. in view of “Well Known” Prior Art (MPEP 2144.03).
Regarding claim 8, Yan discloses the method of claim 6, Yan further discloses wherein receiving the second identification information comprises: receiving the second identification information from the neighbor base station (Fig. 2; the source base station receives the identification information (S101) directly from the target base station (i.e., neighbor base station)).
But, Yan does not particularly disclose receiving the second identification information through an interface between the base station and the neighbor base station.
However, the Examiner takes Official Notice that it is notoriously well-known that base stations comprise a communication interface that enable communications between base stations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention, to modify Yan in order for the source base station to receive the identification information from the target (i.e., neighbor) base station through an interface between the base stations, since base stations are configured with communication interfaces that enable direct communications between base stations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643